Citation Nr: 1635858	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-28 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to September 20, 2012, and as 70 percent disabling as of that date.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Rippel, Counsel
INTRODUCTION

The Veteran had active service in the U.S. Army from June 1968 to June 1970 including a tour of duty in combat in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted service connection for PTSD and assigned a 30 percent rating, and also granted service connection for diabetes mellitus, type II, assigning a 20 percent rating for that disability.  During the course of the appeal, the RO increased the rating for PTSD to 70 percent, effective from September 20, 2012.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC).  See Rice v. Shinseki, 22 Vet. App. 447; see also, Akles v. Derwinski, 1 Vet. App. 118 (1991).  TDIU is being addressed in the REMAND section of this decision.  Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C.A. §§ 1114 (s), (l), (k); 38 C.F.R. § 3.350 (a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The issues of an increased initial rating for diabetes mellitus, type II and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 20, 2012, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and difficulty in establishing and maintaining effective relationships. 

2.  Throughout the appeal period, total occupational and social impairment due to PTSD is not shown or approximated.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, and no more, have been met prior to September 20, 2012, for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating of in excess of 70 percent have not been met at any time for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file, and has an obligation to provide reasons and bases supporting the decision.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A letter dated in February 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim for service connection.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records have been obtained.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The AOJ provided the Veteran an appropriate VA examinations, most recently in May 2013 and April 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  

The Board concludes that together these are adequate examinations upon which to base a decision for the time period on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In addition, during the June 2016 Board hearing, the undersigned Veterans Law Judge (VLJ) discussed the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

A September 2010 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating as of December 15, 2009.  The RO subsequently increased the Veteran's rating to 70 percent as of September 20, 2012.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the entire period since the effective date of service connection for PTSD is considered.

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the general rating formula for mental disorders, a 30 percent disabling rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor which has been for consideration when evaluating claims has been the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

While the rating schedule has indicated that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Moreover, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) has now been released.  This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093 (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  

In his October 2012 substantive appeal, the Veteran reported that he cannot get his Vietnam experiences out of his mind to this day.  He wrote that he has vivid dreams as often as 5 times per month which interfere with his daily living.  He stated he has trouble talking with other people who have not been in Vietnam.  He stated that his life has been a living hell as a result and he was worried because he did not know how much more of it he will be able to take.   His medications for PTSD were not helping in his opinion.  He stated that he has had to stop doing his job as a truck driver which was the only job he liked, and this makes him sad.  

In his testimony before the undersigned, the Veteran essentially echoed these sentiments.  He reiterated that he was sad because he could not physically do his job as a truck driver anymore because he is a diabetic.  He stated he has a relationship with his two children on the phone because they do not live close.  He noted that he does not leave the house because it is hard to do so and he prefers to be alone.  He had not left the house since September when his mother died.  He has one friend who is a bad influence.

Turning to the treatment records, the Board notes that, although the RO indicated that the Veteran had a significant increase in symptoms on September 20, 2012, based on GAF scores, the Board finds that the Veteran's symptoms objectively have remained relatively consistent throughout the period on appeal.  GAF scores both prior to and after that date have varied at essentially the same rate.  As will be explained herein, deficiencies in most areas has been shown throughout the period on appeal, supporting a 70 percent rating.  

A report of VA examination in September 2010 reflects that the Veteran reported intrusive thoughts about Vietnam and that his dreams of Vietnam had increased since he got a CPAP machine 9 months prior.  He reported overreacting to the smell of gunpowder and foliage like he smelled in Vietnam.  He reported that he avoids talking about Vietnam with anyone other than other veterans, avoids crowds, sits with back to walls in restaurants, and overreacts to being startled.  He finds it hard to form friendships because he does not know how long they will last.  He became very upset during the interview when talking about seeing bodies by roadside.  Additionally, he described being easily irritated by other people.  He reported that he does best when he is working by himself.  He thought he was suited to his job as a truck driver, since he did not have to talk to people.  He avoided social situations.  His concentration and memory were good.  He often had conflict with those in authority over him, and thought of himself as bull-headed and opinionated.  The diagnosis was mild to moderate PTSD and the GAF was 60.  

VA treatment records dated from Tomah VAMC reflect that the Veteran underwent ongoing treatment for PTSD during the pendency of this claim.  His GAF score has varied between 50 and 65 but has not done so in linear fashion.  For example, in February 2011 and June 2011, GAF based on an examination by a psychiatrist yielded a GAF of 50.  
The February 2011 psychiatric evaluation that yielded a GAF of 50 reflects the psychiatrist's opinion that the PTSD was chronic and marked by nightmares and intrusive thoughts, avoidance, emotional numbing, hyper startle response and being jumpy, as well as hypervigilant.  He denied suicidal and homicidal ideation.  In June 2011, when a GAF of 50 was also noted, the psychiatrist noted that the Veteran was still having weekly nightmares, night sweats, feeling frustrated and having outbursts.  He was separated in his relationship with his girlfriend.  He worried two hours per day, and was moderately anxious.  Energy was low.  He had mild to moderately low interest and motivation.  He was able to enjoy some things.  In addition to nightmares he had intrusive thoughts.  He was avoidant, had emotional numbing, was prone to hyper startle and hypervigilance.  He did not drink, smoke or do drugs.  The examiner noted that his mood and affect were fair, anxiety was mild to moderate and flashbacks and intrusive thoughts were moderate.  His inability to recall was mild to moderate and his numbing and restricted affect were moderate.  Mental status showed his he was calm and well-kept, but mood and affect were anxious.  

In an interim March 2011 psychologist evaluation, the Veteran's GAF score was 60.  Psychotherapy notes in May 2011 and February 2013 yielded GAFs of 55.  During his psychotherapy sessions, the Veteran's manifestations and complaints of PTSD were relatively consistent, recurrent dreams of Vietnam.  In general, he was casually dressed and well-groomed.  His affect was within normal limits and he denied any suicidal ideation.  As noted by the RO, a treatment record dated in August 2012 show a GAF of 60 and one in September 2012 reflects a GAF of 55.  

A report of VA examination date in May 2013 reflects that the Veteran's PTSD was considered moderate and chronic, with a GAF of 54.  The examiner felt he had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, due to the PTSD.  The Veteran reported ongoing dreams of Vietnam, avoidance, diminished interest, and feelings of detachment.  Significant symptoms of irritability, anxiety motivation disturbance and hypervigilance continued to persist, but no suicidal ideation was present.  

VA examination in April 2014 reflects the examiner's opinion that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  He was depressed, suspicious and sleep impaired.  He reported his mood was bad and he was easily irritated.  PTSD was considered stable and moderate.  He was clearly avoidant of thinking and talking about Vietnam with others, but also reported watching movies of war and reports no intrusive daytime thoughts of Vietnam, although he acknowledged occasional nightmares.  He was socially avoidant and spent his time alone, but he was not angry or unable to be around others if he needed to function.  Memory and concentration were considered minor problems, if at all.  

Treatment records dated in May 2014 reflect that the Veteran was doing OK but was having anxiety due to his brother's cancer.  The Veteran denied homicidal or suicidal ideation.  On examination, he was oriented and his thoughts were logical.  Insight and judgement were fair.  Affect was congruent and thoughts were logical.  He was oriented, calm and cooperative.  Motor activity was normal.  His GAF was 55.  

Following a review of the record as highlighted in the above discussion, the Board finds that the Veteran's manifestations of PTSD have been consistently productive of deficiencies in most areas, including work, family relations, judgment, thinking, or mood throughout the period of the claim, for the period prior to September 20, 2012.  The Veteran has submitted candid statements and testimony generally to this effect wherein he discusses his inability to engage in social and occupational-type activities due to recurrent nightmares, diminished interest, anger, and anxiety.  The Veteran also has been noted to have disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships to include his immediate family.  The Board finds that, as set forth in the candid and forthright statements of this combat Veteran, the criteria for a 70 percent rating is shown or at least approximated for the period prior to September 20, 2012.  The VA examinations and treatment records are consistent with this assessment.  The evidence as a whole, including the GAF scores and lay statements, show the disability more nearly approximates deficiencies in most of the areas listed under the criteria for a 70 percent rating prior to September 20, 2012. 
However, the Board finds that a disability rating in excess of 70 percent is not warranted at any time period relevant to the claim.  As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Neither the lay statements nor VA treatment records, nor VA examinations suggest there are symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene, disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name, or other symptoms on a par with the level of severity exemplified in these manifestations.  

Additionally, to the extent that the more recent treatment records indicate that he had somewhat worsened mood due to his brother's cancer, the records reflect that he does not have any suicidal thoughts or plans.  See 2010, 2013 and 2014 VA examination reports.  Thus, the Board finds he is not in persistent danger of hurting himself or others.  Additionally at all evaluations he was cognitive and oriented and he did not show a memory deficit for names of close relatives, his own occupation or his own name.  The Veteran did not have hallucinations and the evidence does not show a disability picture consistent with total occupational and social impairment.  The Veteran was able to respond to the examiners.  While the Veteran's symptoms may be described as severe, in order to warrant a 100 percent evaluation, manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  None of the examiners or treatment providers indicated that the Veteran experienced such total impairment and in fact it has been opined in recent examination that his symptoms do not produce such profound disability.  The Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, in this case, the overall evidence of record on does not reflect that the Veteran's symptomatology was so severe as to merit a 100 percent evaluation at any time relevant to the appeal.  Thus, for all the foregoing reasons, the Board finds that a 70 percent rating is warranted at all times relevant to the appeal, including prior to September 20, 2012, but a rating in excess of 70 percent is not warranted.

In reaching this rating determination, the Board has considered whether, under Hart a different rating might be warranted for any period of time during the pendency of this appeal not already set forth above.  See Hart, supra.  However, as stated above, while the Veteran's ongoing psychiatric symptoms, described in detail in written statements and testimony from the Veteran, which the Board find both compelling and candid, approximate the criteria for a 70 percent rating at all times relevant to this claim.  In the Board's opinion, there are no findings that show any additional appreciable varying degree of disability.  Intermediate levels of disability are not shown.  Therefore, staged ratings are not appropriate in this case.

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected disabilities.  The medical evidence fails to demonstrate, at any time during the appellate period, PTSD symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's PTSD is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2015).

The TDIU matter is being remanded in order to readjudicate the matter once a claim for increased rating for diabetes mellitus type II is adjudicated.  As no further development concerning the psychiatric issue is requested, there is no prejudice to the Veteran in issuing a decision concerning the PTSD matter and remanding the TDIU matter.

ORDER

For the period relevant to this appeal prior to September 20, 2012, a 70 percent rating, and no more, is granted for PTSD, subject to the laws governing the award of monetary benefits.  

A rating in excess of 70 percent for PTSD is denied.  

REMAND

The Veteran's diabetes mellitus, type II is currently evaluated as 20 percent disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2015).  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  "Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

In April 2014, the Veteran was afforded a VA examination to address the severity of his type II diabetes mellitus.  The report of the examination noted that the Veteran's diabetes management currently required restricted diet, an oral hypoglycemic agent, and insulin.  The examiner reported the Veteran did not require regulation of activities in order to control his diabetes.  However, the Veteran testified before the undersigned in June 2016 suggesting that he may require regulation of activities.  While his testimony was not wholly direct in this regard, the logical inference of his testimony was that his symptoms had increased and regulation of activities was now required.  He stated that his highs and lows based on his insulin variances have become more extreme.  He stated that when his insulin kicks in he almost staggers down the hallway to get from room to room.  See Transcript, p. 3.  He indicated he has trouble with his daily routine.  Thus it is unclear to the Board whether his diabetes now requires regulation of activities.  This is an inherently medical question, on which the Board is not competent to opine.  

The Veteran has also contended that he may have additional diabetic complications (apart from the already service-connected peripheral neuropathy of the upper and lower bilateral extremities) to include loss of eyesight.  See Hearing Transcript, p. 4.  In this regard, a September 2010 VA eye examination reflects findings of blurred vision but no diabetic retinopathy at the time.  Thus it is also unclear to the Board whether his diabetes has precipitated diabetic retinopathy.  This is also an inherently medical question, on which the Board is not competent to opine.  

Under the circumstances, and considering the Veteran's testimony, examination should be conducted to determine the current manifestations of diabetes and to determine if these include diabetic retinopathy as contended by the Veteran.

The issue of entitlement to TDIU is inextricably intertwined with the claim being remanded.  In other words, if an increased evaluation is granted for diabetes, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA diabetes mellitus and eye examination(s) to determine the current severity of his diabetes mellitus and to determine if there is diabetic retinopathy.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed. 

The claims file should be made available to the examiner for review prior to the examination.  The examiner's attention is directed to the Veteran's June 2016 testimony that he staggers when his insulin takes effect and his general assertion that he requires restriction of diet and regulation of activity.  See VBMS, document labeled Hearing Testimony, receipt date 6/16/2016, page 3.  As to the eyes, the examiner should address the assertions as to diabetic retinopathy and the specific allegation that his eyesight is deteriorating at a rapid rate as a result.  See VBMS, document labeled Hearing Testimony, receipt date 6/16/2016, page 4. 

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the matters on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


